



Exhibit 10.12
AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This Amendment No. 1 to Second Amended and Restated Credit Agreement (this
“Amendment”) is entered into as of February 1, 2016 by and among Vera Bradley
Designs, Inc., an Indiana corporation (the “Borrower”), the Lenders party hereto
and JPMorgan Chase Bank, N.A, individually and as administrative agent (the
“Administrative Agent”).
RECITALS
A.    The Borrower, the Administrative Agent and the Lenders are party to that
certain Second Amended and Restated Credit Agreement dated as of July 15, 2015
(the “Credit Agreement”). Unless otherwise specified herein, capitalized terms
used in this Amendment shall have the meanings ascribed to them by the Credit
Agreement.
B.    The Borrower, the Lenders party hereto and the Administrative Agent wish
to amend the Credit Agreement on the terms and conditions set forth below.
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
1.    Amendments to Credit Agreement. Upon the First Amendment Effective Date
(as defined below), the Credit Agreement shall be amended as follows:
(a)    Section 6.01 is amended by (i) relettering clauses (h) and (i),
respectively, as clauses (i) and (j), respectively and (ii) inserting a new
clause (h) between clauses (g) and (i) reading as follows:
Indebtedness of Foreign Subsidiaries arising out of loans and advances permitted
by Section 6.04(g);


(b)    Section 6.04(c) is amended and restated in its entirety to read as
follows:


loans, advances or investments made among the Domestic Credit Parties and
guarantees by Domestic Credit Parties of obligations of other Domestic Credit
Parties (other than obligations of Holdings);


(c)    Section 6.04(g) is amended and restated in its entirety to read as
follows:
loans, advances or investments by the Borrower or any of its Subsidiaries to or
in Foreign Subsidiaries in an aggregate amount (calculated by reference to the
initial amounts thereof without giving effect to subsequent appreciation or
depreciation of the value of the investment or dividends or distributions in
respect thereof but giving effect to repayments of the principal amount of loans
and advances) not to exceed $50,000,000 at any time outstanding;


(d)    Section 6.07 is amended and restated in its entirety to read as follows:


Transactions with Affiliates. The Borrower will not, and will not permit any of
its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Credit Parties not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 6.06 and (d) any loan or advance permitted by
Section 6.01(h).


2.    Representations and Warranties of the Borrower. The Borrower represents
and warrants that:
(a)    The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate action and that this
Amendment is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, except as the enforcement
thereof may be subject to the





--------------------------------------------------------------------------------





effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally or by general principles of
equity;
(b)    Each of the representations and warranties contained in the Credit
Agreement and the other Credit Documents is true and correct on and as of the
date hereof (except to the extent that such representation or warranty expressly
refers to an earlier date, in which case it shall be true and correct as of such
earlier date); and
(c)    No Default has occurred and is continuing.
3.    Effective Date. This Amendment shall become effective on the date (the
“First Amendment Effective Date”) on which the following conditions have been
satisfied:
(a)    the execution and delivery hereof by the Borrower, the Required Lenders
and the Administrative Agent;
(b)    the execution and delivery by Holdings and each of the Subsidiary
Guarantors of a Reaffirmation (the “Reaffirmation”) substantially in the form of
Exhibit A hereto;
(c)    the Borrower shall have paid or reimbursed, to the extent invoiced, all
out of pocket expenses (including legal fees) required to be reimbursed or paid
by the Borrower pursuant hereto or to the Credit Agreement; and
(d)    the Administrative Agent shall have received such other certificates,
resolutions, documents and agreements as the Administrative Agent may reasonably
request.
4.    Reference to and Effect Upon the Credit Documents.
(a)    Except as specifically amended above, the Credit Agreement and the other
Credit Documents shall remain in full force and effect and are hereby ratified
and confirmed. This Amendment shall be deemed to be a Credit Document.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent,
the Collateral Agent or any Lender under the Credit Agreement or any Credit
Document, nor constitute a waiver of any provision of the Credit Agreement or
any Credit Document, except as specifically set forth herein. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of similar import shall
mean and be a reference to the Credit Agreement as amended hereby.
5.    Costs and Expenses. The Borrower hereby affirms its obligation under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.
6.    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
7.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.
8.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument. Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic mail shall be effective as delivery of a manually executed
counterpart hereof.
[signature page follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.
VERA BRADLEY DESIGNS, INC.
 
By
/s/ Sheryl Miller
 
Name:
Sheryl Miller
 
Title:
VP, Corporate Controller



JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender


 
By
/s/ Morgan K. Boudler
 
Name:
Morgan K. Boudler
 
Title:
Executive Director









































































[Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement]







--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A., as a Lender
 
By
/s/ John E. Burda
 
Name:
John E. Burda
 
Title:
Senior Vice President





































































































[Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
By
/s/ Corinna Ladd
 
Name:
Corinna Ladd
 
Title:
Senior Vice President





































































































[Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------





KeyBank National Association, as a Lender
 
By
/s/ Marianne T. Meil
 
Name:
Marianne T. Meil
 
Title:
KeyBank National Association





































































































[Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement]





--------------------------------------------------------------------------------





EXHIBIT A
REAFFIRMATION
Each of the undersigned (i) acknowledges receipt of a copy of Amendment No. 1 to
Second Amended and Restated Credit Agreement (the “Amendment”), amending the
Second Amended and Restated Credit Agreement dated as of July 15, 2015 (the
“Credit Agreement”), (ii) consents to the Amendment and each of the transactions
referenced therein, and (iii) hereby reaffirms its obligations, as applicable,
under the Subsidiary Guaranty dated as of July 15, 2015 and the Parent Guaranty
dated as of July 15, 2015, each, in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used herein shall have the meanings
ascribed to them by the Credit Agreement.


Dated as of February 1, 2016
VERA BRADLEY, INC.
 
By:
/s/ Sheryl Miller
 
Title:
VP, Corporate Controller



VERA BRADLEY SALES, LLC
 
By:
/s/ Sheryl Miller
 
Title:
VP, Corporate Controller



VERA BRADLEY INTERNATIONAL, LLC
 
By:
/s/ Sheryl Miller
 
Title:
VP, Corporate Controller








